t c memo united_states tax_court dennis w stark petitioner v commissioner of internal revenue respondent docket no filed date joseph falcone and brian h rolfe for petitioner robert d heitmeyer for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiency in and penalty on petitioner's federal_income_tax deficiency dollar_figure year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and dollar_figure accuracy-related_penalty sec_6662 all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether lakeview automotive inc an s_corporation wholly owned by petitioner is entitled to a deduction for a bad_debt_loss under sec_166 or in the alternative a theft_loss under sec_165 whether lakeview automotive inc is entitled to a deduction for a claimed rental expense whether lakeview automotive inc is entitled to a deduction for legal fees incurred in defending a suit brought by a former shareholder whether lakeview automotive inc is entitled to deductions for amounts expended for a fence gate roof work and computer equipment and whether petitioner is liable for an accuracy- related penalty under sec_6662 findings of fact1 at the time the petition in this case was filed dennis w stark petitioner resided in harrison township michigan petitioner was the president and sole shareholder of lakeview automotive inc lakeview an automotive parts wholesaler lakeview was originally formed as a partnership by petitioner's father william stark william and william's brother-in-law lakeview's operations were conducted from real_property pincite some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and attached exhibits middlebelt road garden city michigan automotive property in william bought his brother-in-law's one-half interest in lakeview's predecessor partnership thereby acquiring a 100-percent ownership_interest that same year william incorporated lakeview and he and petitioner became 50-percent shareholders william retained direct ownership of the automotive property however william also owned the lot adjacent to the automotive property pincite middlebelt road fence property on which he operated the stark fence company the rear and side doors of the automotive property building were not accessible except through the fence property on date for the consideration of dollar_figure william transferred the fence property to lakeview realty company a general_partnership formed on the same date and in which william and petitioner each owned a 50-percent capital interest there is no evidence that petitioner made any capital_contribution to the lakeview realty company partnership in exchange for his 50-percent capital interest the fence property was appraised at dollar_figure on date also on date william conveyed his interest in the automotive property by a quitclaim_deed to lakeview for the consideration of dollar_figure petitioner and william began to have disagreements that made lakeview elected s_corporation status on date it impossible to operate lakeview together their incompatibility resulted in an agreement executed on date under which lakeview agreed to redeem william's shares and petitioner agreed to purchase william's interest in the fence property redemption agreement on date pursuant to the redemption agreement lakeview paid dollar_figure to william in redemption of his shares thereby terminating his interest in the corporation and petitioner paid dollar_figure to william in exchange for william's interest in the fence property the redemption agreement further provided for the repayment of a dollar_figure debt lakeview owed to william and contained a general release provision whereby the parties--namely petitioner william and lakeview--agreed to mutually forgive and release each other from any claims existing as of the date closing date except the aforementioned debt of lakeview to william payment of which was to be made at closing subsequent to the execution of the redemption agreement william became convinced he had been cheated in william's view petitioner and lakeview's attorney had taken advantage of his diminished capacity caused by a near fatal aortic aneurysm the earlier death of his wife and his emotional distress resulting from the disagreements with his son to pressure him into the although the redemption agreement provided that william would execute a quitclaim_deed with respect to his interest in the fence property william had in fact previously quitclaimed such interest to the lakeview realty company partnership accordingly on the date closing date of the redemption agreement william effected the transfer to petitioner by assigning his partnership_interest in lakeview realty company to petitioner and petitioner on the same day executed a certificate of discontinuance of the lakeview realty company partnership buyout against his best interests and at an unconscionable price on date william filed an action in state court naming lakeview petitioner and lakeview's attorney as defendants and seeking rescission of the redemption agreement return of the fence property an accounting and appointment of a receiver to operate lakeview and damages from lakeview petitioner and the corporate attorney including punitive_damages from the latter two the complaint alleged undue influence on the part of petitioner and the corporate attorney failure of consideration breach of fiduciary duty by the corporate attorney and by petitioner in his role as an officer of lakeview and intentional infliction of emotional distress by petitioner william's complaint was submitted for mediation and on date a mediation panel unanimously proposed an award of dollar_figure in favor of william for which petitioner and lakeview would have joint_and_several_liability and an award of dollar_figure for which the corporate attorney would be liable william rejected the mediation proposal and the case proceeded to trial a jury found in favor of the defendants on all counts except rescission which was decided in favor of the defendants by the court on date lakeview paid dollar_figure in legal fees during in connection with the foregoing litigation and claimed a deduction therefor on its return for that year sometime in late petitioner engaged a certified_public_accountant to prepare amended returns for lakeview for the years through in order to report income that petitioner believed had previously been unreported by lakeview it was petitioner's belief that lakeview had failed to report income from cash sales in those years due to william's practice of removing all or most cash from the register and splitting it with petitioner the accountant computed a ratio of cash to other sales for the then-most recent 18-month period and on the basis of that ratio computed an estimate of the cash sales that may have occurred but were not reported for the years through on the basis of these estimates the accountant prepared amended returns for lakeview that reported additional income in each of the foregoing years there are no work papers corporate records or other documentation in the record that support the accountant's estimates in date amended u s_corporation income_tax returns forms 1120x for lakeview's and taxable years and amended u s income_tax returns for an s_corporation forms 1120s for lakeview's and taxable years were prepared and signed by the accountant as return preparer the returns were subsequently filed on an unknown date the returns reported previously unreported income of lakeview totaling dollar_figure petitioner filed amended u s individual income_tax returns form sec_1040x for his and taxable years reporting his allocable share of the previously unreported income reported on lakeview's amended returns for those years sometime in date petitioner caused to be prepared an agreement to release and hold harmless release agreement that was to be executed by petitioner william and lakeview the release agreement was subsequently presented to william in late or in the release agreement certified that the parties had reviewed the lakeview amended returns discussed above and contained a representation by the parties that they would file their individual state and federal_income_tax returns including any amended returns in a manner consistent with lakeview's amended returns the release agreement further contained an acknowledgment by william of an indebtedness of dollar_figure to lakeview lakeview's forgiveness of the debt in and william's acknowledgment of receipt of an irs form_1099 reporting nonemployee compensation in that amount from lakeview for finally the release agreement certified that the parties had reviewed another irs form_1099 reporting income of dollar_figure paid to william by lakeview in which was described as for consulting services rendered and in consideration for this agreement the release agreement was not executed notwithstanding the failure to execute the release agreement lakeview issued a form_1099 for reporting income of dollar_figure paid to william stark on which the payment was characterized as nonemployee compensation on its return lakeview deducted dollar_figure as forgiveness of debt at no the record is silent regarding the difference between the dollar_figure figure used both as the debt for which william stark's acknowledgment was sought in the release agreement and as the continued point did lakeview institute legal proceedings or otherwise seek to collect on an indebtedness from william petitioner consulted with an attorney and accountant in connection with the decision not to seek collection also notwithstanding the failure to execute the release agreement lakeview issued a dollar_figure check that was dated date and made payable to william william deposited the check on date the following handwritten legend appears on the back of the check above william's endorsement received as payment owed for ½ interest of land building at middlebelt rd garden city a form_1099 reporting income of dollar_figure paid to william was issued by lakeview for on which the payment was characterized as nonemployee compensation on its return lakeview claimed a dollar_figure deduction for rent in when petitioner and william were 50-percent shareholders of lakeview lakeview had purchased automobiles for use by william and petitioner lakeview paid dollar_figure to purchase an automobile for william's use in connection with that purchase the car dealer issued a check for dollar_figure to lakeview as payment for a traded-in vehicle and william deposited the check into his personal account continued amount of nonemployee compensation reported as paid to william stark by lakeview and the dollar_figure figure deducted as the forgiven debt on lakeview's return during the tax_year a fence gate at the entrance to lakeview's premises was hit by a gravel truck and was damaged beyond repair lakeview arranged for the installation of a new gate which was mounted on wheels and opened parallel to the fence as opposed to swinging on a hinge as the old gate had operated in addition poles were added to the fence to support the new sliding gate on its return lakeview deducted the dollar_figure that it paid for the fence gate work as a repair expense also during lakeview paid a roofing contractor for work done on the roof of the automotive property to correct leaks previous attempts at repairing the roof were unsuccessful due to the fact that the roof had originally been designed to collect water for cooling purposes consequently the roofing material was removed down to the wooden structure of the building to which a new roof drain was added and a new roof was reapplied the replacement roof is expected to last years on its return lakeview deducted the dollar_figure that it paid for the roof work as a repair expense forgiveness of debt deduction opinion respondent disallowed a dollar_figure forgiveness of debt deduction claimed by lakeview on its return petitioner contends that from through william skimmed cash from lakeview and split it with petitioner when petitioner subsequently became the sole shareholder of lakeview he filed amended corporate returns for lakeview reporting additional income for those years totaling dollar_figure based upon his accountant's estimate of lakeview's cash sales during the period petitioner contends that although he repaid to lakeview his share of the diverted cash william did not and thus remained obligated to the corporation for the diverted amounts the dollar_figure forgiveness of debt deduction claimed by lakeview in represents the sum of what petitioner contends is william's share of the skimmed cash plus the price of an automobile purchased for william with corporate funds along with the dollar_figure check issued to lakeview for a traded-in car that william converted to personal_use a theft_loss notwithstanding lakeview's return position that it was entitled to a dollar_figure deduction for the forgiveness of debt petitioner on brief first argues that lakeview is entitled to deduct this amount as a theft_loss under sec_165 petitioner contends that william's actions amounted to embezzlement under michigan law and lakeview is therefore entitled to a deduction because sec_1_165-8 income_tax regs identifies a theft as including embezzlement however even if we accept petitioner's contentions regarding the cash diversions it is well established that a diversion of corporate funds by we note that the sum of i one-half of the additional income of dollar_figure reported on lakeview's amended returns for through ie dollar_figure plus ii the dollar_figure purchase_price for the automobile provided william plus iii the dollar_figure converted check equals dollar_figure not dollar_figure petitioner offers no explanation for this discrepancy shareholders with complete or near complete control of the corporation does not entitle the corporation to a theft_loss deduction regardless of how embezzlement is defined under local law 34_tc_740 affd 325_f2d_1 2d cir 23_tc_1105 remanded on other grounds sub nom 238_f2d_735 6th cir 22_tc_833 in such a situation the shareholders have the implied consent of the corporation and take the funds under a claim of right federbush v commissioner supra pincite united mercantile agencies inc v commissioner supra petitioner and william together owned percent of the stock of lakeview at the time when petitioner contends that cash was skimmed and petitioner concedes that he received half of the diverted funds the same is true regarding the automobiles provided to them the diversion of lakeview's assets was not a theft for purposes of allowing the corporation a deduction federbush v commissioner supra united mercantile agencies inc v commissioner supra this conclusion is buttressed by the terms of the redemption agreement which was executed in after the purported thefts in that agreement notwithstanding petitioner's full knowledge of the cash skimming neither lakeview nor petitioner sought to press any claim or offset against william for the purported embezzlement on the contrary the document acknowledged a debt of dollar_figure owed by lakeview to william b bad_debt deduction petitioner alternatively contends that william's diversions of corporate funds gave rise to a debt by operation of law that was owed to lakeview and that this debt became worthless in thereby entitling it to a bad_debt deduction under sec_166 sec_166 allows a deduction for any debt which becomes worthless within the taxable_year under sec_1 c income_tax regs the debt must be bona_fide defined as a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money the existence of a debt for purposes of sec_166 ordinarily requires a showing that contemporaneously with a transfer of money the transferor and recipient both intend to establish an enforceable obligation of repayment 54_tc_1287 54_tc_905 here however petitioner argues that a debt arose not from the parties' intent but by operation of law relying on 348_f2d_492 ct_cl in that case the court of claims held that an intent to create a debtor-creditor relationship is unnecessary to create a bona_fide debt where the debt arises by operation of law petitioner's argument fails for several reasons first petitioner has failed to demonstrate the amount of the debt a debt for purposes of sec_166 must be an enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs in iowa s utils co the debt had been adjudicated and the state court judgment served to make the debt a fixed or determinable sum in the court of claims' view iowa s utils co v united_states supra pincite here the only evidence of the amounts william diverted which he disputes is the testimony of petitioner and his accountant that the ratio of cash to total sales for the then-current 18-month period was computed and then an estimate of the cash sales for the years through was made by applying the current-period ratio to actual sales in those past years there is no evidence in the record of the reasonableness of this estimate the appropriateness of applying the current ratio to past years or of any corporate records to support the accuracy of this estimate on this record petitioner has failed to show that the debt he alleges was of a fixed or determinable amount second petitioner has not shown that the debt became worthless in sec_166 allows a deduction for debts which become worthless within the taxable_year to meet this requirement the taxpayer must prove that the debt had value at the commencement of the year for which deduction is sought and that it became worthless during that year estate of mann v united_states 731_f2d_267 5th cir 57_tc_848 17_tc_740 we do not believe petitioner has shown that the purported debt had value at the beginning of the undisputed terms of the redemption agreement provide for the forgiveness and release of all claims that lakeview william or petitioner may have had against each other as of the execution date which was date except for a debt owed by lakeview to william acknowledged in the agreement the actions of william that petitioner contends gave rise to the purported debt ie the skimming of cash of which petitioner was aware and the conversion of the car and trade-in payment to personal_use all occurred prior to the execution of the redemption agreement thus any debt arising from william's skimming and conversion was forgiven by lakeview on date the debt had no value at the beginning of even if william's purported debt to lakeview somehow survived the release in the redemption agreement petitioner has failed to show that it became worthless in petitioner contends that he had sufficient evidence of the worthlessness of the debt in based on the advice of his attorney that the cost of collecting the debt would have exceeded its value in making this argument petitioner concedes that william had sufficient assets from which to collect the debt that petitioner claims was owed to the corporation the record is clear that william had sufficient assets from which to pay the alleged debt in in the previous year william had received dollar_figure from lakeview in addition continued where the surrounding circumstances indicate a debt is worthless and uncollectible and the legal action to enforce payment in all probability would not result in satisfaction on execution of a judgment a showing of these facts will be sufficient evidence of the worthlessness of the debt sec_1_166-2 income_tax regs we have allowed a bad_debt deduction where the taxpayer received advice of legal counsel based on objective facts that the cost of recovery would exceed the amount of the debt see 17_bta_366 united_states tool co v commissioner 3_bta_492 green v commissioner tcmemo_1976_127 nevertheless a debt is not worthless merely because it may be difficult to collect 40_fedclaims_737 to be entitled to a deduction under sec_166 a taxpayer must exhaust all reasonable means of collection or prove that such steps would be futile 79_f2d_391 10th cir 22_tc_968 17_tc_973 choosing not to enforce a debt does not render it worthless 560_f2d_627 5th cir continued to the dollar_figure received for his lakeview stock and the dollar_figure received for his half interest in the fence property during william received another check for dollar_figure from lakeview in addition william owned several parcels of real_estate we do not believe that the record including the testimony of petitioner's attorney supports petitioner's contention that the cost of collecting on the alleged debt would have exceeded its value petitioner's attorney in the litigation over the redemption agreement william horton testified that based on his experience in litigating against william he believed that william would be a tenacious and difficult adversary in any further litigation in light of this experience mr horton believed that pursuing the debt wasn't worth it and so advised petitioner and his accountant this testimony does not establish that the costs of collection would exceed the value of a debt claimed to equal dollar_figure indeed petitioner presented no evidence that he or lakeview ever even made a demand for payment to william in light of the fact that william had sufficient assets with which to pay the alleged debt we do not believe that petitioner has proven that attempts to collect on the debt would have been futile we thus conclude that petitioner has failed to prove that assuming a bona_fide debt existed it was worthless rent deduction lakeview deducted dollar_figure as rent on its return which was disallowed by respondent petitioner claims that lakeview paid dollar_figure to william in late as back rent on the fence property petitioner testified that sometime after the conclusion of the trial in the action brought by william william demanded that he be paid rent by lakeview for lakeview's use of the fence property during the period that he owned it outright which was from sometime in until date according to petitioner the dollar_figure figure was based on his computation of annual rent equal to percent of the property's appraised value of dollar_figure for years dollar_figure percent of dollar_figure x years dollar_figure petitioner offered no evidence to corroborate his testimony and a substantial amount of other evidence undermines it first contrary to petitioner's testimony at trial lakeview earlier characterized the dollar_figure differently on the form_1099 it prepared with respect to the payment on the form the box for nonemployee compensation was checked rather than the box for rent previously in the release agreement prepared at petitioner's direction the dollar_figure payment was characterized as for consulting services rendered and in consideration for this agreement lakeview's accountant testified that it was his understanding that the dollar_figure payment was intended as consideration for william's execution of the release agreement william denied providing any consulting services to lakeview during and in light of the fact that he was involved in acrimonious litigation with the company and petitioner during that time we find his denial credible second petitioner's testimony is further contradicted by william's testimony that he never demanded rent but instead sought to be paid the remaining one-half of the purchase_price he considered owed to him for the fence property william had previously received a payment of dollar_figure for his one-half interest in the fence property as part of the redemption agreement in and although he had previously gifted the other one-half interest in the fence property to petitioner in he claimed at trial that he did not understand or intend the gift on the dollar_figure check issued to him by lakeview on date william wrote above his endorsement that the amount was received as payment owed for one-half interest in the fence property third the surrounding circumstances do not support petitioner's contention at trial during the same period for which petitioner claims william sought back rent for the fence property william also owned outright the automotive property which was also being used by lakeview we find it implausible that william would have demanded back rent from lakeview for one parcel but not the other finally petitioner has offered no evidence that dollar_figure or percent of appraised value per year represented the fair rental value of the fence property or that years is the appropriate rental period in the circumstances we find it more likely that the dollar_figure payment was premised on one-half of the appraised value of the fence property petitioner's formula has the appearance of an after-the-fact rationale sec_162 allows a deduction for all ordinary and necessary expenses of carrying_on_a_trade_or_business including rentals however deductions are a matter of legislative grace and a taxpayer claiming a deduction bears the burden of clearly showing that the terms of the applicable statute have been satisfied 503_us_79 292_us_435 on this record we do not believe petitioner has demonstrated that lakeview paid dollar_figure for rent in and we accordingly sustain respondent's determination to disallow this amount legal expenses a background--origin of the claim test respondent argues that lakeview is not entitled to deduct dollar_figure in claimed legal expenses_incurred in connection with the lawsuit brought by william because the lawsuit constituted a personal dispute between william and petitioner thus respondent contends under the origin_of_the_claim_test of 372_us_39 the legal expenses were personal to petitioner and may not be deducted by lakeview alternatively respondent argues that to the extent any of the expenses are found not to be personal to petitioner but attributable to lakeview they must be capitalized because they are not proximately related to the trade_or_business conducted by lakeview but rather related to the control of the corporation petitioner likewise employs the origin_of_the_claim_test and argues against capitalization of the legal expenses on the grounds that they were expended to defend against an attack on the business that was in essence a hostile takeover attempt and accordingly are deductible as ordinary and necessary business_expenses under the reasoning of a e staley manuf119_f3d_482 7th cir revg 105_tc_166 and federated dept stores inc v commissioner bankr s d ohio petitioner further contends that to the extent any personal benefit was conferred on him the legal expenses are nonetheless deductible by lakeview because the corporation was a principal defendant in the lawsuit and its assets were directly threatened citing 636_f2d_59 4th cir we disagree with both of the analyses offered by the parties but hold for respondent for different reasons the supreme court has held that the determination of whether a litigation expense is a deductible business_expense or a nondeductible personal one depends upon the origin and character of the claim being litigated united_states v gilmore supra pincite in that case the taxpayer sought to deduct the legal expenses he incurred in a divorce proceeding on the grounds that he was seeking to conserve income-producing property namely his controlling stock interests in certain automobile dealerships against his wife's claim to all or part of them under community_property_laws applying the origin_of_the_claim_test the court concluded that the claim arose entirely from the marital relationship not from any income-producing activity and consequently the expenses were nondeductible personal ones id pincite the origin_of_the_claim_test is likewise used to determine whether litigation expenses are to be classified as ordinary or capital 397_us_572 397_us_580 application of the origin_of_the_claim_test requires an examination of all the facts and circumstances and focuses on the kind of transaction from which the litigation stems 59_tc_708 b personal versus business_expense the lawsuit in which the legal expenses were incurred was brought by william against petitioner lakeview and lakeview's attorney7 because william believed he had been cheated in the redemption agreement and wanted to get back his lakeview stock and the management role that such ownership entailed as well as his interest in the fence property william believed that petitioner and the corporate attorney had taken advantage of his diminished capacity caused by a serious heart ailment and emotional distress to pressure him into the buyout against his best interests and at an unconscionable price william further alleged that he had been improperly pressured into entering the redemption agreement due to petitioner's tantrums designed to frustrate business decision-making or to embarrass him in front the legal expenses_incurred by lakeview's corporate attorney in defending against william's lawsuit were not paid_by lakeview and are not at issue in this case of lakeview's employees petitioner's periods of silence and petitioner's willful absence from the business_premises as relief william sought rescission of the redemption agreement and return of his lakeview stock and interest in the fence property appointment of a receiver and an accounting consequential damages stemming from his loss of income from lakeview and his income_tax liabilities incident to the disposition of his stock and real_property and damages for intentional infliction of emotional distress based on our review of the pleadings in the lawsuit and other evidence in the record we believe that william's principal claims in the litigation were for the return of his lakeview stock and the fence property the other damages sought by him were largely derivative designed either to preserve the status quo ante such as the accounting and appointment of a receiver or to compensate him for consequential losses resulting from the stock_redemption and sale of the fence property or to punish the defendants for wrongful acts that led to or were connected with his decision to enter the redemption agreement eg punitive_damages or damages for intentional infliction of emotional distress respondent argues that under united_states v gilmore supra the legal fees are nondeductible personal expenditures because the origin of the lawsuit and of its defense by the petitioner was the breakdown of a father-son relationship and that these fees were incurred primarily for the individual benefit of the petitioner on account of a highly personal emotionally charged familial dispute we believe respondent misapplies gilmore petitioner and william had been business partners their dispute and william's claims arose from the terms and circumstances of william's buyout and to a certain extent petitioner's treatment of him in the workplace we believe that all of the claims concerned actions by petitioner in his capacity as a shareholder officer_or_employee of lakeview or in the workplace in our view these claims had their origin in income-producing activities as that term was used in gilmore to distinguish the origins of deductible business_expenses from those of nondeductible personal ones that the litigants were father and son and their dispute heavily infused with familial emotions does not make the attendant legal expenses personal within the meaning of gilmore had mr gilmore's wife also been his business partner and sought a portion of the automobile dealership stock on that basis the court may well have reached a different result cf 276_us_145 legal expenses of taxpayer in defending against claim of former business partner that fees paid to taxpayer were for services rendered during partnership held deductible moreover we believe that the return of his lakeview stock was the most significant relief sought by william given its value in relation to the other relief sought that stock had been redeemed by lakeview not purchased by petitioner accordingly we have difficulty seeing how the expenses of defending against william’s effort to reclaim the lakeview stock were personal to petitioner rather than an expense of lakeview such is not the case with the fence property however although neither party has addressed the issue we do not believe that lakeview is entitled to deduct any portion of the legal fees allocable to the defense of william's effort to reclaim his interest in the fence property pursuant to the redemption agreement petitioner personally purchased william's interest in the fence property it was thus not a corporate asset and lakeview's expenditures in defense of petitioner's title to it were strictly speaking a constructive_dividend petitioner has not provided and we are unable to discern any basis for allocating a portion of the legal fees to the fence property defense in any event the failure to allocate is of little consequence because as discussed more fully infra the origin of the claim related to these legal expenses was the process of acquisition of a capital_asset in this instance an interest in the fence property c capital versus ordinary to the extent that the fees are not personal to petitioner because we conclude with respect to the claim that the legal expenses were personal that such expenses either were not personal or were personal because expended in defense of an asset held not by lakeview but in petitioner's name we find it unnecessary to address petitioner's argument based on 636_f2d_59 4th cir that the legal expenses were not personal because lakeview's assets were directly threatened by the litigation but an expense of lakeview we must decide whether such expense is required to be capitalized 514_f2d_1149 9th cir 74_tc_593 if an expense is capital in nature a taxpayer may not deduct it as an ordinary and necessary business_expense under sec_162 sec_263 503_us_79 397_us_572 397_us_580 a taxpayer must capitalize costs associated with the creation of a separate and distinct asset or where the taxpayer receives more than incidental future_benefits as a result of the expenditure indopco inc v commissioner supra pincite in indopco inc v commissioner supra pincite the supreme court noted that deductions are exceptions to the norm of capitalization s tock is most naturally viewed as a capital_asset 485_us_212 and legal expenses_incurred in the acquisition of a capital_asset must be capitalized woodward v commissioner supra pincite 427_f2d_343 6th cir expenses are incurred in the acquisition of an asset if the origin of the claim litigated is in the process of acquisition itself woodward v commissioner supra pincite this court has held that where the circumstances surrounding the sale of stock not sold as inventory are the subject of litigation that arose subsequent to the transaction the legal fees incurred are capital expenditures 78_tc_910 65_tc_1004 affd 568_f2d_663 9th cir in locke v commissioner supra pincite3 this court found that legal costs incurred in defending a fraud suit brought by the seller of stock subsequent to the consummation of the sale were capital expenditures see also wagner v commissioner supra same result where purchaser brought the suit in locke we held that the origin of the claim was the fraud and concealment that allegedly took place during the sale of the stock and therefore the legal fees incurred were capital in nature since they related to the acquisition of the stock a capital_asset in the instant case the essence of the lawsuit brought by william against lakeview and petitioner was an effort to rescind the contract under which lakeview redeemed william's stock consummation of that contract the redemption agreement was a transaction involving the acquisition and disposition of a capital_asset stock sec_1221 97_tc_563 proskauer v commissioner tcmemo_1983_395 because lakeview incurred the legal fees in defending claims that arose from a transaction involving the acquisition of a capital_asset under the origin-of-the-claim test the cost of such fees must be capitalized as noted previously some portion of the legal fees may be attributable to defending petitioner against william’s effort to reclaim his interest in the fence property any portion so attributable would be required to be capitalized because it arose from a transaction involving the acquisition of interests in real continued petitioner again relying on a e staley manuf119_f3d_482 7th cir revg 105_tc_166 and federated dept stores inc v commissioner bankr s d ohio affg in re federated dept stores inc bankr s d ohio argues that the legal fees were incurred to avoid a hostile takeover attempt by william and are thus deductible under sec_162 as ordinary and necessary business_expenses under the reasoning of those cases in a e staley manufacturing co v commissioner supra the court_of_appeals for the seventh circuit reversed our decision in which we held that certain investment banking fees had to be capitalized because incurred in connection with a change in corporate ownership that produced benefits for the corporate taxpayer extending beyond the taxable_year in reaching that result we reasoned that it did not matter whether the change in ownership occurred as a result of a hostile or friendly takeover id pincite the court_of_appeals disagreed reasoning continued estate also a capital_asset we also have no basis in the record on which to determine the amount of legal fees allocable to william’s other peripheral claims such as intentional infliction of emotional distress faced with the absence of any evidentiary basis on which to attribute fees to any particular claim we are unable to allocate the legal fees between deductible and capital expenses and hold that they are in the aggregate capital see 39_f2d_540 2d cir affg in part and remanding in part 11_bta_743 85_tc_731 churchill farms inc v commissioner tcmemo_1969_192 affd sub nom 450_f2d_850 5th cir that because the takeover had been hostile and the bulk of the fees10 was expended in an effort to thwart it they produced no benefit extending beyond the taxable_year according to the court_of_appeals the fees were thus more properly viewed as costs associated with defending a business or existing corporate policies against attack which were deductible under sec_162 rather than as costs associated with facilitating a capital_transaction required to be capitalizeddollar_figure petitioner contends that we should follow the court_of_appeals for the seventh circuit’s decision and find the legal expenses at issue herein deductible because they were incurred in a defense to an attack on the business or to thwart what amounted to a hostile takeover attempt however the instant case provides no occasion for us to consider whether to adopt the reasoning of the court_of_appeals decision because it is readily distinguishable petitioner's attempt to characterize william's effort to rescind the redemption agreement as a hostile takeover attempt or an attack on existing business practices is simply unavailing the critical difference is that the dispute in this case was over the terms of a completed capital_transaction the origin of the court_of_appeals concluded that a small portion of the fees were facilitative of the ownership_change and were therefore required to be capitalized the court_of_appeals concluded in the alternative that a significant portion of the costs were deductible under sec_165 as costs associated with abandoned capital_transactions because they were incurred to develop ultimately unsuccessful alternatives to the ownership_change which occurred william's lawsuit was a capital_transaction namely the redemption of his stock and the sale of certain real_property to petitioner which william sought to rescind this case thus falls squarely within the rule that legal expenses_incurred in the acquisition of a capital_asset must be capitalized if the origin of the claim litigated is in the process of acquisition itself 397_us_572 see also wagner v commissioner supra locke v commissioner supra in defending against william's lawsuit lakeview sought to preserve the terms of a completed capital_transaction lakeview was successful in that regard the legal fees incurred by lakeview were thus expended to facilitate a capital_transaction not to thwart it and they produced benefits extending beyond the taxable_year eg the removal of a shareholder deemed troublesome by the surviving shareholder the elimination of conflicting views regarding management etc requiring that these legal fees be capitalized thus conforms to the guidelines established by the supreme court in 503_us_79 because this case does not involve fees expended to thwart a capital_transaction or change in ownership the result we reach is not inconsistent with the holding of the seventh circuit_court of appeals in a e staley manufacturing co v commissioner supra we accordingly sustain respondent's determination that the legal fees at issue are not deductible expenditures on gate and roof respondent disallowed deductions claimed by lakeview as repair expenses that included dollar_figure for the replacement of a roof and dollar_figure for the replacement of a fence gate we agree with respondent that these expenses were capital in nature and not currently deductible costs of repairs which keep property used in a trade_or_business in an ordinarily efficient operating condition may be deducted as an ordinary and necessary business_expense under sec_162 sec_1_162-4 income_tax regs repairs in the nature of replacements and costs that appreciably prolong the useful_life of property or that materially add to its value are not deductible but rather must be capitalized id the determination of whether an expenditure is deductible or must be capitalized is a question of fact and distinctions drawn are those of degree and not of kind indopco inc v commissioner supra pincite although a repair adds value to unsound property the proper test is whether the expenditure materially enhances the value use life expectancy strength or capacity as compared with the status of the asset prior to the condition necessitating the expenditure 39_tc_333 petitioner did not repair the gate he replaced it ordinarily a replacement constitutes a capital_expenditure but petitioner argues that because the gate is a part of the fence replacement merely restored the fence to its prior condition and did not prolong its life respondent takes the position that the costs of the gate must be capitalized because they constitute a major repair or replacement regardless of whether the gate is viewed as separate from or integral to the fence we believe the substantial nature of the replacement renders it a capital_expenditure furthermore the new gate did improve the property as it freed up the area that formerly was necessary for the path of the old swing gate poles were added to the existing fence to support the new gate cf 55_tc_1067 affd in part revd in part and remanded on other grounds 466_f2d_69 6th cir replacing concrete floor section was a capital expense where structural supports were added considering all the facts and circumstances we hold that the expense of replacing the gate is capital in nature we next consider the dollar_figure deduction claimed by lakeview with respect to work done on its roof the roof was removed right down to the wood and then replaced along with the addition of a new roof drain petitioner relies on 47_tc_471 where the removal of the material covering the roof the insertion of an expansion joint and the recovering of the roof with new material was held to be currently deductible since it merely kept the leased property in an operating condition over its probable useful_life in oberman manufacturing co steel plates that were the basic foundation of the roof were not replaced by contrast lakeview's entire roof was replaced and a new roof drain was added to the structure of the building lakeview's old roof was beyond repair because of a flaw in its design for drainage the replacement roof is expected to last years as opposed to the roof at issue in oberman manufacturing co the replacement of petitioner's roof prolonged its useful_life the cost of the new roof is a capital expense 163_f2d_1019 6th cir georgia car locomotive co 2_bta_986 ettig v commissioner tcmemo_1988_182 see also badger pipe line co v commissioner tcmemo_1997_457 drozda v commissioner tcmemo_1984_19 computer respondent asserted in his trial memorandum and on brief that petitioner is not entitled to a deduction taken with respect to computer equipment in the amount of dollar_figure although respondent uses the figure of dollar_figure in his brief based on the entire record the correct figure appears to be dollar_figure since petitioner has not addressed this issue he is deemed to have conceded it see rule sec_149 sec_142 accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioner is liable for an addition_to_tax for a substantial_understatement_of_income_tax under sec_6662dollar_figure on brief respondent argues that petitioner is also subject_to a penalty for negligence or disregard of the rules or regulations under sec_6662 but there was no determination to this effect in the notice_of_deficiency or assertion in the answer respondent has not moved to amend the pleadings in any continued respondent's determinations are presumed correct and petitioner bears the burden of proving that the penalties do not apply rule a 58_tc_757 sec_6662 imposes a penalty in an amount equal to percent of the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 no penalty under sec_6662 is imposed however with respect to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto sec_6664 petitioner contends that there was reasonable_cause for the tax treatment of the items at issue because the deductions claimed by lakeview were based on the advice of a certified_public_accountant c p a the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the relevant facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause if he can show that he relied in good_faith on a qualified adviser after full disclosure of all necessary and relevant information jackson v continued event petitioner’s claim of reasonable_cause under sec_6664 discussed infra would eliminate the negligence_penalty under sec_6662 to the same extent as the penalty for substantial_understatement under sec_6662 commissioner 86_tc_492 affd 864_f2d_1521 10th cir petitioner has shown that lakeview acted with reasonable_cause in claiming the dollar_figure forgiveness of debt deduction there is ample evidence in the record that lakeview's c p a was provided with information concerning petitioner’s position that william had diverted assets from lakeview furthermore lakeview and its c p a consulted legal counsel concerning whether recovery from william was feasible although lakeview received incorrect advice regarding its forgiveness of debt deduction we are satisfied that it took the deduction in good_faith based on professional advice after adequate_disclosure to advisers therefore there was reasonable_cause and good_faith with respect to the portion of the underpayment attributable to the forgiveness of debt deduction we do not believe that petitioner has shown that he relied in good_faith on qualified advice or otherwise had reasonable_cause with respect to the remaining deductions disallowed by respondentdollar_figure with respect to lakeview's dollar_figure deduction for rent petitioner has failed to establish that full disclosure was made to lakeview's c p a the c p a testified that it was his understanding that this payment was intended as consideration for william’s execution of the release agreement although the petitioner has not argued that any portion of the understatement should be reduced pursuant to sec_6662 because there was substantial_authority for or adequate_disclosure of the tax treatment of any item c p a signed lakeview's form_1120s that labels the dollar_figure as rent a third characterization of the payment was made on a form_1099 issued by lakeview to william labeling it as nonemployee compensation with respect to the claimed deductions for the legal fees gate roof and computer expenses petitioner has failed to meet the burden of showing that lakeview provided its accountant with complete and accurate information the only evidence pertaining to the issue is lakeview's c p a 's signature on the corporation's return which we conclude is insufficient support for the inference that lakeview supplied its c p a with complete and accurate information petitioner argues on brief that at no time did respondent even attempt to claim that lakeview's accountant had not been given all the facts by petitioner however the burden is on petitioner to affirmatively show that lakeview's accountant received the requisite information rule a see selig v commissioner tcmemo_1995_519 to reflect the foregoing decision will be entered under rule
